Fourth Court of Appeals
                                      San Antonio, Texas
                                            December 17, 2014

                                           No. 04-14-00712-CV

                   IN THE INTEREST OF A.F., C.J., JR., C.J., C.J., CHILDREN,

                       From the 285th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013-PA-02455
                          Honorable Charles E. Montemayor, Judge Presiding


                                              O R D E R

         This is an accelerated appeal of an order terminating the appellant’s parental rights which must be
disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN.
6.2. The reporter’s record, which was due to be filed on October 27, 2014, has not been filed. On
November 19, 2014, this court notified the court reporter responsible for preparing the record, Mr. David
Zarate, that the record was late. Mr. Zarate was instructed to file the reporter’s record in this appeal no
later than December 1, 2014. The reporter’s record has not been filed.

         It is therefore ORDERED that Mr. Zarate file the reporter’s record in this appeal no later than
December 29, 2014. If the record is not received by such date, an order shall be issued directing Mr.
David Zarate to appear and show cause why he should not be held in contempt for failing to file the
record. The clerk of this court shall cause a copy of this order to be served on Mr. Zarate by certified
mail, return receipt requested, or give other personal notice of this order with proof of delivery.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve a copy of this
order on the Honorable Charles E. Montemayor, who presided over the parental termination hearing.



                                                          ___________________________________
                                                          Patricia O. Alvarez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 17th day of December, 2014.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court